tax_exempt_and_government_entities_division release number release date date uil code department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office penalty file the returns in accordance with their failure_to_file the returns timely may result in a we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date legend a b cc d contact person identification_number contact number fax number employer_identification_number dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you were formed as a non-profit corporation and have requested classification as a church under sec_501 and sec_509 of the internal_revenue_code your stated purposes are to operate for the advancement of christianity and for other charitable purposes you have stated that you do not have a regular group of people that come together to worship nor do you hold regular services ais not an ordained minister and you do not have an organization of ordained ministers you do not own or rent a building in which to conduct services you stated that a conducts some street ministry activities but have provided no details about those activities you also do not maintain a religious school for the education of the young while you stated that you may set up such a school once you are fully established you have not provided any details about the school you have made general statements about planned future activities but have provided no specific details you did not include the required financial information in your application either actual or proposed when asked to provide such information you stated no financial data to moving forward the church is expecting to buy equipment such as report at this time but in insterments sic microphone music speakers prograhams sic rental of a building and all the things for operating the church however you did not provide any estimates of the costs of these purchases or details about what buildings you will acquire similarly you have provided no details about how you will communicate the presence of your church to the public you are not listed in the yellow pages or in any other printed or electronic directory your board_of directors consists of four individuals a b c and d ais the founder of your organization as well as the director and chairman of the board he also claims to serve as your pastor b is a's wife and the co-chair secretary and treasurer c is a’s son and an assistant secretary dis also a's son and a board member when asked whether you compensate any in addition you have not adopted of your officers or directors you stated no not at this time a conflict of interest policy or bylaws in a response to our development letter you stated that none of your directors or officers were members of another church however you then stated that a was an honorary member and associate pastor of another church you also stated that a teaches and occasionally preaches at this church as well as assisting with its regular functioning a is affiliated with this church however you have provided no indication that the church exercises any oversight or influence on you law sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii sec_170 b a i of the code describes a church_or_convention_or_association_of_churches sec_501 of the internal_revenue_code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational religious and other exempt purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revproc_2008_9 r b provides that exempt status may be granted in advance of the organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 490_fsupp_304 d c the court referred to the fourteen criteria which are applied by the service on an ad hoc basis to individual organizations in order to determine whether they can be classified as a church the fourteen points are distinct religious history _a distinct legal existence arecognized creed and form of worship - _a definite and distinct ecclesiastical government n w a formal code of doctrine and discipline a a h a membership not associated with any other church or denomination o d _ an organization of ordained ministers n _ ordained ministers selected after completing prescribed studies o _ a o established places of worship regular congregation sec_12 regular religious services sunday schools_for religious instruction of the young schools_for the preparation of its ministers literature of its own referring to these fourteen points the court stated while some of these are relatively minor others eg the existence of an established congregation served by an ordained ministry the provision of regular religious services and religious education for the young and the dissemination of a doctrinal code are of central importance in 74_tc_531 the court considered an adverse_ruling by the internal_revenue_service on an application_for exempt status as a church the court noted that the only voting members and directors of the organization were a husband and wife and their son who had no affiliation with any denomination or ecclesiastical body or other outside influence the court stated that the domination of an organization’s board by one family does not necessarily disqualify it for exemption however it does provide an obvious opportunity for abuse of tax-exemption and therefore there must be open and candid disclosure of all facts of the organization including its finances and operations the applicant declined to furnish some information and made answers to other inquires that were vague and uninformative on the basis of the record the court held that the applicant had not met its burden of showing that no part of its net_earnings inure to the benefit of the family or that petitioner was not operated for the private benefit of the family in national association of american churches v commissioner of internal revenue 82_tc_18 the tax_court considered an adverse_ruling by the internal_revenue_service on an application_for exernpt status as a religious_organization the organization provided assistance to family missions wishing to incorporate under state law and in handling tax disputes arising from the missions’ claims of tax-exempt status the court noted that the potential for the missions to be used as improper tax_avoidance vehicles is obvious in the 86_tc_916 the tax_court found that a two-person congregation did not satisfy the test for church status the court stated that an important element of a church is that it encompass a coherent group of individuals and families that join together to accomplish the religious purposes of mutually held beliefs the determining factor was not that the congregation had only two members but that it had not increased in size since its inception and made no attempts to attract new members thus the fact that a church may be small does not preclude it from receiving church recognition the inquiry must include whether the organization is attempting to attract new members where an organization is limiting its size a determination that private purposes are being served may be made in 88_tc_1341 the u s tax_court held that the taxpayer there was a church the opinion stated that at a minimum a church includes a body of believers or communicants that assembles regularly in order to worship - where bringing people together for worship is only an incidental part of the activities of a religious_organization those limited activities are insufficient to label the entire organization a church 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of its application_for exempt status the court found that the actual purposes displayed in the administrative record supported the conclusion of the internal_revenue_service contradicted these findings it should have submitted it as part of the administrative process ‘it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant if the petitioner had evidence that analysis based on our analysis of the information you submitted during the application process and in light of the applicable law we have determined that you do not meet the requirements for exemption as a church under sec_501 of the internal_revenue_code exemption from federal income_taxation is not a right it is a matter of legislative grace that is strictly construed new dynamics supra the burden is on the applicant to prove that it is d an applicant must prove that it is organized and operated entitled to exempt status exclusively for exempt purposes and not for the private benefit of its creators designated individuals or organizations controlled by such private interests sec_1 c - d ii exclusively does not mean solely but no more than an insubstantial part of an organization's activities may further a non-exempt purpose better business bureau supra an applicant for exempt status must provide sufficient information for the service to make an the application must include details figures and documentation basic informed decision bible church supra exempt status may be granted in advance of an organization’s operations but its activities must be described in sufficient detail to permit a conclusion that the organization will clearly meet the requirements for exemption revproc_2008_9 supra organization not operated in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization must be both organized and operated exclusively for exempt purposes in order to qualify for exemption your stated purposes are to operate for the advancement of christianity and for other charitable purposes the only activity you claim to conduct in support of this purpose is the operation of a church there is no definition of church in the internal_revenue_code however the courts and the service have identified several factors that will be examined in order to determine whether an organization is a church for tax purposes of central importance are the presence of an established congregation served by an ordained ministry the provision of regular religious services and religious education for the young and the dissemination of a doctrinal code american guidance foundation supra see also foundation for human understanding supra other factors may also be considered in order to determine whether an organization is a church these include whether the organization has a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination a literature of its own established places of worship sunday schools_for religious instruction of the young and schools_for the preparation of its ministers id while the fact that an organization has a small congregation does not disqualify it from being considered a church if such an organization is not actively engaged in trying to acquire new members it will not qualify for exemption the church of eternal life and liberty inc supra you lack all of the significant elements used to determine whether an organization is a church for tax purposes you do not have a group of people who come together on a regular basis and you do not hold regular religious services your organization consists only of four members of a single family and you do not even hold regular services for those individuals furthermore you have provided no evidence that you are actively seeking new members you have not provided specific details regarding any religious activities sufficient to demonstrate that you are a church thus all of the significant factors used in determining church status weigh against you you also lack many of the other elements associated with churches you do not have an established place of worship you do not have a membership distinct from another church or denomination and you do not maintain schools or education activities either for the young or to prepare ministers you have stated an intention to create a sunday school in the future once you are fully established but have not provided sufficient details about this planned activity nor given a timeframe even if you had this element would not outweigh the many facts that indicate you are not a church you lack all of the significant factors and most of the other factors used to determine whether an organization is a church therefore we have concluded that you are not operating as a church you have not identified any other significant activities or asserted that you are organized or operated as any other sort of organization entitled to exemption under sec_501 of the code therefore we have concluded that you are not operated exclusively for any exempt_purpose because you do not conduct any activities in furtherance of an exempt_purpose private benefit sec_1_501_c_3_-1 of the regulations states that an organization cannot qualify for exemption if it is operated for private rather than public purposes in addition this regulation provides that the organization has the burden of demonstrating this by showing that it is not operated for the benefit of private individuals such as its creator and his family your board_of directors consists entirely of a’s family and there are no other members of the organization in addition you have not stated that none of your family members will be compensated in the future only that you do not currently intend to do so even if no direct compensation is paid to a b c or d the family exercises complete control_over your organization and its assets could be used to benefit the family you have not adopted bylaws or provided specific information about the governance of your organization nor have you adopted a conflict of interest policy members outside of a’s family and no other organization exercises significant influence over you in addition you do not have any the structure of your organization indicates that it can be used to benefit private individuals such as a and his family and you lack safeguards that would help to prevent such use addition you have provided no evidence that the organization will not be used for the benefit of private individuals therefore you have not met your burden to prove that you will be operated for public rather than private purposes see national association of american churches supra bubbling well church of universal love supra consequently you are not eligible for exemption under sec_501 of the code even if you did conduct activities in furtherance of an exempt_purpose in church status you applied for classification as a public charity under sec_509 of the code based on the assertion that you are a church under sec_170 of the code as discussed above you do not meet the requirements for classification as a church thus even if you were organized and operated exclusively for exempt purposes you would not be classified as a public charity under a conclusion based on the information you submitted we conclude that you are not operated for any exempt purposes within the meaning of sec_501 of the code in addition you have failed to establish that your organization will not be operated for the substantial benefit of private individuals and therefore we conclude that you are not organized and operated exclusively for public purposes accordingly you do not qualify for exemption under sec_501 of the code and you must file federal_income_tax returns to protest you you have the right to file a protest if you believe this determination is incorrect must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
